TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00001-CV


In re Hydi Wall






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Relator Hydi Wall filed with this Court a petition for a writ of mandamus.  We
request that the Texas Department of Family and Protective Services, as real party in interest, file
a response to relator's issue number four.  Specifically, the Department should address whether
mandamus relief is appropriate in light of the trial court's failure to hold a hearing in accordance
with section 263.405(d) of the Texas Family Code.  The Department's response should be filed by
Monday, January 24, 2005.
	It is ordered January 13, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton